DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
This office action is in response to applicant’s arguments/remarks filed 12/20/2020. Claims 1, 3, and 5 have been amended. Claims 2, 4, and 6 have been previously cancelled. No new claims have been added. Accordingly, claims 1, 3, and 5 are now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sweeney et al US 2017/0147959 (hence Sweeney’959).
In re claim 1, Sweeney’959 discloses an alighting position setting device (Abstract) comprising: a processor (Fig.1B) configured to: perform autonomous driving of an autonomous vehicle to a destination (Abstract); when the autonomous vehicle reaches a point of a predetermined time before arrival at or a predetermined distance away from the destination on a route toward the destination: present an occupant of the autonomous vehicle with multiple options relating to a request for a specific point within or within a vicinity of the destination for an alighting position (Fig.4L and Paragraph 0087); receive a user selection of an option from among the multiple options (Paragraph 0087 “The user can indicate, by selecting the feature”); in a case that the user selection corresponds to a time-based option, automatically set a system setting that causes the alighting position to be automatically set to a specific point within or within the vicinity of the destination based on time (Paragraph 0087 and Fig.4L, “WAIT X MINUTES”) and in a case that the user selection corresponds to a manual option: obtain a user input; and 
In re claim 3, Sweeney’959 discloses an alighting position setting device (Abstract) comprising: a processor (Fig.1B) configured to: perform autonomous driving of an autonomous vehicle to a destination (Abstract); when the autonomous vehicle reaches a point of a predetermined time before arrival at or a predetermined distance away from the destination on a route toward the destination: present an occupant of the autonomous vehicle with multiple options relating to a request for a specific point within or within a vicinity of the destination for an alighting position (Fig.4L and Paragraph 0087); receive a user selection of an option from among the multiple options (Paragraph 0087 “The user can indicate, by selecting the feature”); in a case that the user selection corresponds to a distance-based option, automatically set a system setting that causes the alighting position to be automatically set to a specific point within or within the vicinity of the destination based on distance (Paragraph 0087 and Fig.4L, “GET CLOSER”); and in a case that the user selection corresponds to a manual option: obtain a user input; and set the alighting position to a specific point within or within the vicinity of the destination based on a user input (Paragraph 0087 and Fig.4L, “READY TO EXIT” or “WAIT X MINUTES”)
In re claim 5, Sweeney’959 discloses an autonomous driving method (Abstract) comprising: when an autonomous vehicle reaches a point of a predetermined time before arrival at or a predetermined distance away from a destination on a route toward the destination, while the autonomous vehicle is performing autonomous driving: 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to claim 3 that claim 3 is not anticipated by Sweeney’959 and that Fig.4L “ready to exit” and “get closer” and distance based option are not equivalents, the examiner respectfully disagrees with that statement. The examiner mapped “get closer” to distance based option and not “ready to exit”. On the other hand, get closer in view of paragraph 0087 is getting closer to exit position and closer a relative term related to distance. Accordingly, “get closer” reads on the distance based option. The same rational applies to claim 5.
With respect to applicant’s arguments/remarks with respect to claim 1 that “ready to exit” is not equivalent to the destination based on time, the examiner respectfully disagrees with that statement. The examiner didn’t map “ready to exit” to the time based option. After further review of the Sweeney’959 reference, the examiner mapped “wait x minutes” to the time base option since according to Paragraph 0087, Fig.4L is presented to the user when the AV 150 is at or near the user's destination (e.g., within twenty meters, etc.), and the user can select a feature to request waiting in the AV 150 for a specified duration of time reads on setting the alighting position based on time, i.e. the vehicle cab stay at its current position or the desired the destination for the amount of time specified by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAMI KHATIB/Primary Examiner, Art Unit 3669